KELLER, J.,
Concurring in part and dissenting in part.
I respectfully concur in result only as to the Majority’s conclusion that the trial court allowed Dr. Borzada to testify to matters as an expert witness. As noted by the Majority, the Commonwealth asked Dr. Borzada what would have happened to Washington had he not performed surgery. McDaniel objected and the Commonwealth rephrased the question, this time asking Dr. Borzada if he would unnecessarily perform surgery. I do not believe that asking Dr. Borzada whether he would perform unnecessary surgery called for an opinion, expert or otherwise. The question simply addressed what Dr. Borza-da’s general method of practice was. While the question and answer may have been irrelevant, they did not violate the *662general prohibition regarding witness opinions.
However, it is a close call as to whether Dr. Borzada’s testimony regarding Washington’s pain constituted expert testimony. At trial, Dr. Borzada testified to the following regarding Washington’s pain:
Commonwealth: A person who has the sort of operation you’ve performed on Mr. Washington, umm, is it painful or pain free?
Dr. Borzada: It’s painful.
Commonwealth: And how long does that pain last?
Dr. Borzada: Umm, it will be fairly intense for four....
Defense Counsel: Objection.
Trial Judge: Overruled.
Dr. Borzada: Four or Five days and will ache for a couple of weeks before it settles down in the average person.
Commonwealth: As it relates to Mr. Washington, and you may or may not have been the doctor, would he have been prescribed narcotics to deal with that pain?
Dr. Borzada: Yes, sir.
KRE 701 provides that a non-expert may offer an opinion that is: “(a) [rationally based on the perception of the witness; (b) [hjelpful to a clear understanding of the witness’ testimony or the determination of a fact in issue; and (c) [njot based on scientific, technical, or other specialized knowledge....” Dr. Borzada’s testimony that Washington would have pain following surgery was not, given the extent of Washington’s injuries and Dr. Borzada’s surgery, an opinion but a statement of fact. Furthermore, that fact is within a lay person’s knowledge and does not require scientific, technical, or other specialized knowledge.
On the other hand, Dr. Borzada’s testimony about how long Washington’s pain would have lasted and whether Washington would have been prescribed narcotics does require specialized knowledge. Admitting that testimony, absent the prior disclosure required by RCr 7.24(l)(c), was error. However, in light of Washington’s own testimony regarding his post-surgery pain and treatment, I agree with the Majority that the error was harmless.
I respectfully dissent as to the Majority’s conclusion that there was insufficient proof of a “serious physical injury” to support a conviction for first-degree assault of Henderson.
As set forth in Acosta v. Commonwealth, 391 S.W.3d 809, 816 (Ky.2013):
When presented with a motion for a directed verdict, a court must consider the evidence as a whole, presume the Commonwealth’s proof is true, draw all reasonable inferences in favor of the Commonwealth, and leave questions of weight and credibility to the jury. Commonwealth v. Benham, 816 S.W.2d 186, 187-88 (Ky.1991). The trial court is authorized to grant a directed verdict if the Commonwealth has produced no more than a mere scintilla of evidence; if the evidence is more than a scintilla and it would be reasonable for the jury to return a verdict of guilty based on it, then the motion should be denied. Id. On appellate review, the standard is slightly more deferential; the trial court should be reversed only if “it would be clearly unreasonable for a jury to find guilt.” Id. (emphasis added).
A directed-verdict motion is reviewed in light of the proof at trial and the statutory elements of the alleged offense. Lawton v. Commonwealth, 354 S.W.3d 565, 575 (Ky.2011). The directed-verdict question is not controlled by the law as described in the jury instructions, but by the statutes creating the offense. Id.
*663Thus, this Court is required to examine the evidence introduced at trial concerning whether McDaniel committed first-degree assault against Henderson and to compare that proof to the statutory elements of the offense. As correctly noted by the Majority, under KRS 508.010, the Commonwealth must prove that McDaniel caused a “serious physical injury” to Henderson. KRS 500.080(15) defines “[sjerious physical injury” as “physical injury which creates a substantial risk of death, or which causes serious and prolonged disfigurement, prolonged impairment of health, or prolonged loss or impairment of the function of any bodily organ[.j” Physical injury “means substantial physical pain or any impairment of physical condition.” KRS 500.080(13). Contrary to the Majority, I believe that there was sufficient evidence that Henderson suffered a prolonged impairment of health.
At trial, Henderson testified that McDaniel shot her in her right hand and that the bullet went through her hand. She went to the hospital that day, received stitches in her hand, and was able to go home that same night. Henderson testified that, at the time she was shot, it hurt worse than childbirth and that she was given medicine for the pain. Additionally, Henderson admitted that, one week after the shooting, she told Detective Warner that the pain came every now and then but the actual pain went away two days later.
Henderson further testified that it took a couple of months for her to restore the function of her hand and that she had to use a therapy ball to help get feeling back in her hand. Henderson noted that she was right-handed and that the injury to her right hand from being shot made her feel “handicapped.” Henderson explained that she could not eat, drive, or fix her hair, and had difficulty completing toilet hygiene for a time after the injury. Henderson also showed the jury the two scars on her hand where the bullet went through her hand.
When questioned on cross-examination regarding statements she made while in the emergency room, Henderson did not recall saying that she had no problems with range of motion and that she had no numbness, tingling, or radiating pain. Henderson agreed that the injury to her hand did not affect the strength of her arm and that she did not have any broken bones. Additionally, Henderson indicated that the only follow-up that was required was to have her stitches removed.
The Majority correctly notes that the only proof about Henderson’s injury offered to the jury was Henderson’s testimony. No medical proof was offered. As noted by this Court in Anderson v. Commonwealth, 352 S.W.3d 577, 581 (Ky.2011), the statutory definition of “serious physical injury”
[sjets a fairly strict level of proof which must be met by sufficient evidence of injury. While medical proof is not necessary, ... it certainly can assist in establishing the seriousness of the injury. When determining whether a defendant caused a “serious physical injury,” the issue is not whether there was proof of an act that could cause “serious physical injury.” The issue is whether there was proof of an act that did, in fact, cause “serious physical injury.”
(Internal citations and quotations omitted).
In Luttrell v. Commonwealth, Ky., 554 S.W.2d 75 (1977), we held that a police officer who was shot in the chest with bird shot, was hospitalized for five days, ... was off work for approximately six weeks [and whose wounds were “superficial,”] had not, as a matter of law, sustained a serious physical injury. Id. at 77-79. And in Souder v. Commonwealth, Ky., 719 S.W.2d 730 (1986), we *664held that a child who sustained bruising, a swollen arm, and burns in and about the mouth from a cigarette or cigarette lighter, none of which required follow-up treatment after an emergency room visit, had not sustained a serious physical injury. Id. at 732. However, in Commonwealth v. Hocker, Ky., 865 S.W.2d 323 (1993), we held that an assault victim who sustained facial contusions and lacerations requiring sutures, the loss of several teeth which were successfully reimplanted, and a nondisplaced linear fracture of the skull followed by symptoms of concussion but no neurologic injury, was properly found to have sustained a serious physical injury. Id. at 324-25. In Meredith v. Commonwealth, Ky.App., 628 S.W.2d 887 (1982), the Court of Appeals held that the language., “impairment of physical condition,” in the definition of “physical injury” simply means “injury.” Id. at 888.
Parson v. Commonwealth, 144 S.W.3d 775, 786-87 (Ky.2004).
In Parson, this Court determined that substantial, prolonged pain constitutes a “prolonged impairment of health” and found “serious physical injury” under this prong where the victim suffered from headaches, neck pain, lack of range of motion caused by muscle spasms, upper back pain, and numbness in her right arm for five months after a car accident, and continued to have neck pain, for which she was required to take medication regularly, at the time of trial. Id.
I note that this is a close case, especially in light of this Court’s decision in Luttrell v. Commonwealth, 554 S.W.2d 75 (Ky.1977) as set forth above. However, in that case, the police officer’s wounds were described as “superficial” and it is unclear from the facts in that case the seriousness of the injury. In this case, Henderson suffered a through-and-through gunshot wound to her right hand, it took two months to restore the functionality of her hand, and she was not able to use her hand for even activities of daily living. Thus, when considering the evidence in the light most favorable to the Commonwealth, I cannot say that it would be “clearly unreasonable” for a jury to conclude that the loss of functionality in Henderson’s right hand for a couple of months constituted a “prolonged impairment of health.” See Acosta, 391 S.W.3d at 816.
Furthermore, I find it compelling that the jury found that Henderson’s injury was a serious physical injury despite being instructed on second-degree assault and fourth-degree assault, which only require a finding of a physical injury. Specifically, the jury was instructed on second-degree assault under the theory that McDaniel “intentionally cause[d] 'physical injury to [Henderson] by means of a deadly weapon or dangerous instrument.” KRS 508.020(1)(b) (emphasis added). The jury was also instructed on fourth-degree assault under the theory that McDaniel, “with recklessness ... cause[d] physical injury to [Henderson] by means of a deadly weapon or a dangerous instrument. KRS 508.030(l)(b) (emphasis added). Thus, based on the preceding, I do not believe the trial court erred in denying McDaniel’s motion for a directed verdict on the charge of first-degree assault of Henderson. I would, therefore, affirm McDaniel’s conviction on that count.
I concur in the Majority opinion on all other issues.
ABRAMSON and NOBLE, JJ., join.